 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDcashiers,excludingprofessional employees,guards,the store manager, theassistant store manager,and all othersupervisorsas defined in the Act.FALL Foons, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 226-3200.Randall'sandRetail Clerks International Association,Local 455,AFL-CIO.Case No. 23--CA-1908.February 04, 1966DECISION AND ORDEROn November 15, 1965, Trial Examiner Harry H. Kuskin issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in the unfair labor practices alleged in the complaintand recommending dismissal of the complaint in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings, are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.Accordingly, we shall dis-miss the complaint.[The Board hereby adopted the Trial Examiner'sRecommendedOrder dismissing the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThis proceeding was heardbefore TrialExaminer Reeves R.Hilton at Houston,Texas,on March 22,23, and 24,1965, pursuant to a charge and an amended chargefiled on September21 and October 27, 1964,respectively,and a complaint issued onDecember 4.1 It presents the questionsof whetherRandall's,2 herein called Respond-lAll dates referredto hereinare in1964; except where otherwise indicated.2The nameof Respondentappears asamended at the hearing.157 NLRB No. 6. RANDALL'S87ent, has violated Section 8(a)(1) and (3) of the Act.More particularly,the com-plaint alleges that, in violation of Section 8(a) (1), Respondent has, sinceon or aboutJune 20, interrogated its employees; engaged' in surveillance; denied employeesactively engaged in union activity and wearing or displayingunion badges the sameeconomic benefits, privileges, and inducements accorded to employees refraining fromunion activity and from displaying union badges, and, on the dayof the election inCase No. 23-RC-2259, warned employees engaged in organizational activity thatRespondent would effect changes as soon as the election was over.And as to theviolations of Section 8(a)(3), the complaint alleges that Respondent has discrimi-nated against employee Esther Ruth James byassigningher to aless desirable workschedule than before, by thereafter transferring her to a differentdepartment in aclassification of work not previously performed by her, and by subsequently dis-charging and refusing to reinstate her; and further that Respondent has discriminatedagainst employee Tom Parker, Jr., by assigning him to performmore arduous or lessagreeable tasks and by thereafter dischargingand refusingto reinstatehim.Briefswere filed after the hearing.Thereafter, Trial Examiner Hilton diedand the case wastransferred to Trial Examiner Harry H. Kuskin, pursuant to Section 5 of the Admin-istrative Procedure Act and Section 102.36 of the Board's Rules and Regulations,Series 8, as amended.The parties were thereupon apprised that an opportunity fora rehearingde novawill be afforded them upon request made to me, and thata failureso to request will constitute a waiver of rehearing and will resultin the issuance ofa Trial Examiner's Decision containing appropriate findings andrecommendationsfor disposition of the case on the basis of the existing record and briefs.No suchrequest had been made by any of the parties.Upon consideration of the entire record and the briefs, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Texas corporation, is engaged in the operation of a chain of retailsupermarkets in Houston, Texas.During a 12-month period before the complaintissued,Respondent sold products in its stores the gross value of which exceeded$500,000, and received goods from directly outside Texas valued at approximately$2,500.I find that Respondent is engaged in commerce within the meaning of theAct.U. THE LABOR ORGANIZATION INVOLVEDRetail Clerks International Association, Local 455, AFL-CIO, is a labororganiza-tion within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and summary of events, and contentions of the partiesThe parties orally stipulated that pursuant to a petition filed by the Union in CaseNo. 23-RC-2259, the Regional Director for Region 23 of the Board directed elec-tionsin 2 separate units,3 one unit consisting of employees of Respondent at itsstores and the other unit, not here involved,consistingof the employees of one, TonyFerro, located at severalstoresof Respondent; that there were approximately 188employees eligible to vote in the formerunitand 17 eligibles in the latter unit; thatthe elections were conducted on September 25; that the Union lost both elections;and that the Union did not file any objections to the conduct of the elections or con-duct affecting the results of the elections.Organizational activity began during the last part of April or the first of May,according to Monte C. Raines, a special representative of the Union and "one of theorganizers working on Randall's."He, and another special representative, MichaelOttings,were in the seven stores of Respondent at "different times," talking toemployees during each visit and handbilling them duringsomevisits 4Raines testi-8The stipulation originally mistakenly made reference to elections in three separateunits but was thereafter corrected.I Rainestestified that Otting was with him "nearly every day before the election throughthe campaign" and that they visited some stores twice a day and on some days not at all,but that they visited each store at least three or four times a week. Raines recalledtalking with one employee in a store for about 30 minutes and with a courtesy boothoperator for possibly 10 minutes.As to the handbills, Raines testified that he distributedbetween 5 and 10 different handbills in the stores. $c8DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled further that,beginning in June andup to the date of the election,about six oreightmeetingswere held with Respondent's employees.Two leafletsin evidence,which were distributed to Randall's employees, bear the dates of September 11 and 14,respectively, and the name of the Randall's organizing committee of the Union, assponsor.These leafletscontain electionpropaganda, invite employeesto a unionmeeting onSeptember 16, and urge them to vote for the Union. Thereisalso evi-dence as to another meeting held on the evening of September 20 at the Union'soffice by anad hocgroup, idei,tified as Randall's employees committee.This meet-ing resulted in the drafting of a leaflet in the form of a letter and an attached reportof contract proposals.The letter, addressed to all Randall's employees,explained,inter alia,that with the encouragement of Randall's employees, the individuals con-cerned had agreed to serve on a committee to set forth their ideas as to the contentsof the future union contract with Respondent and that they were urging employeesto vote for the Union in the election on September 25.At the bottom of the leafletappeared the signatures of Tom Parker, Jr., and Esther Ruth James, the alleged8(a) (3)'s, with the identification that they were employees from store 5, the signa-tures of Michael White and Terrye Moore and their identification as employees ofstore 2, and the signature of Elias Trevino and his identification as an employee ofstore 3.This leaflet was distributed hand to hand in all stores on the following day,September 21, beginning about 9 a.m., and was subsequently sent to employees bymail.During the preelection period, employees who joined in the organizational activitytalked to fellow employees about the Union and distributed leaflets and union but-tons.The buttons bore the name of the Retail Clerks and were about the size of anickel or a penny.They were worn by some employees while at work. On themorning of the election, James from store 5, and White and Thornburgh from store 2campaigned together in several of Respondent's stores, including store 5, whereadmitted Supervisors John Futrell and Leroy Jemelka were store managerand assist-ant store manager, respectively, and store 3 where admitted Supervisor Don Coleswas store manager.During the former visit Futrell and Jemelka are alleged to haveengaged in surveillance of James, White, and Thornburgh as they campaigned throughstore 5, and during the latter visit Coles is alleged to have engaged in similar sur-veillance of these three in store 3 and in warning them that changes were to be madeby Respondent as soon as the election was over. Futrell and Jemelka are also allegedto have engaged since September 9 in surveillance of employees in store 5 duringworking hours and, in view of the evidence adduced, I take this allegation to encom-pass surveillance of Raines during his organizational activity in the store. In addi-tion,Futrell is alleged to have interrogated James about her union activity aroundAugust 1 and Parker about his union membership and activity on or about August 20when he was hired by Futrell.Other conduct by Futrell, assertedly violative of theAct occurred when he allegedly rescheduled James on August 14 at store 5 to a lessdesirable work schedule than before; assigned Parker on or about September 10 toperform more arduous or less agreeable job tasks; transferred James on or aboutSeptember 18 to a different department in a classification of work not previously per-formed by her; transferred Parker on or about September 19 to a less desirable workshift than before; and discharged Parker and James on or about September 21 and 26,respectively, and thereafter refused to reinstate them. In point of time, Parker'sdischarge occurred before the distribution that same morning of the leaflet of theRandall's employees committee bearing his signature, among others. James' dis-charge, assuming ' its occurrence as alleged, took place the day after the election.In point of time, all the alleged 8(a) (1) occurred before the elections. In its answer,Respondent denies each and every allegation of the complaint.At the hearing andin its brief, Respondent, in effect, took the position that: (1) as to the alleged sur-veillance, it is not a violation'of the Act to observe union activities being carried onby its employees during working hours; (2) the statements attributed to Futrell andColes constituted permissible expression of opinion under Section 8(c) of the Act;(3) the credible evidence fails to establish that Respondent enforced any store rulesin a discriminatory manner or denied any of its employees any economic benefits,privileges, and inducements; (4) Parker was discharged for cause, namely, the vio-lation of a rule regulating cash register shortages; and (5) James quit her employment.B. The allegedsurveillanceThe record establishes that Respondent's store managers were instructed by Bar-clay, a supervisor, that organizers were to have the freedom of thestoresduring thepreelection period and that store managers were not to "bother"the organizers aslong as the employees did their jobs, and that "if [organizers] stopped thepeople fromt RANDALL'S89working to put [their] people to doing jobs."And, since employees' free' time' wastheir own, store managers were not to bother employees in relation to union orga-nizers during those periods. It is also clear that organizers were not barred fromentering and from campaigning in the stores.Thus, James testified that she hadnoticed the union representatives coming into the store and passing out handbills andpassing out authorization cards and, although Special Representative Raines testifiedthat he was asked to leave by some store managers, including Futrell, he could notfix the exact dates when, or the places in the store where, these requests to leaveoccurred. In any event, Raines testified that on no occasion, when he was asked byFutrell to leave, did he leave, that he did not pay any attention to the store manager.5He testified further that "he was just about all over the store" and that he passed outleaflets "anywhere there was an employee," viz in the warehouse, at the checkstands,and to employees in the courtesy booth and in the bakery department, while theseemployees were at their stations, and further that sometimes he would stop andexplain, recalling, as already found, one instance when he talked for about 30 min-utes to an employee in a store and another time when he talked to an employeebehind the courtesy booth for possibly 10 minutes.Raines testified further that attimes, while he was talking to employees, Futrell "would get right up behind [him]and try to stop [him] from talking to them," that Futrell and sometimes Jemelka"wouldn't say anything, just stand behind [him] follow [him] around the store."Raines also testified that Futrell asked him "numerous times ... to stop botheringhis people while they were working but he just kept bothering them." It is thusapparent from all the foregoing, and I find, that Raines, in line with management'sinstructions to its store managers, had the freedom of the stores during the campaign,even to the point of bothering employees while at work and disregarding, withimpunity, requests that he stop doing so, and that the store managers, includingFutrell, intruded on his organizational activity by standing near him and followinghim because he was bothering employees while they were working.Much of the evidence as to surveillance relates to conduct on the day of the elec-tion by Donald E. Coles, the store manager at store 3 and by Futrell and Jemelka,the store manager and assistant store manager, respectively, at store 5.As alreadyindicated, employees James, Thornburgh, and White, together, visited both storesthat morning to campaign for the Union.A composite of their testimony establishesthe following:White and Thornburgh, after having visited and campaigned instore 1, repaired to store 3 where they accidentally met James.They accepted James'invitation to handbill "around the store" and while walking around the store, thethree of them walked over and talked to the produce man, who was standing at thescales,6 and to the stockboy, who was stocking canned goods, in that order.Whiletalking to the stockboy, they were approached by Coles who asked them to let theboy work, saying, "Now you know you are not supposed to be bothering these boyswhile they are working."The threesome then moved on and spoke to a girl on thecandy aisle, who "was working some candy." Coles came over and told the girl togo to the backroom and do something else, insisting thereon even after learning fromher that he was thereby countermanding a prior order. Their next stop was at thecheckstand where they started talking to the girl in charge.There were no customers"around" and Coles came up and said, "I want you to let the girl work.Don't bebothering her."At this point they walked out of the store, followed by Coles.Theconversation which ensued outside the store between Coles and the threesome willbe discussed hereinafter.After leaving store 3, James, Thornburgh, and White proceeded to store 5. Therethey spoke only with the produce boy, who was at the weighing scales waiting forcustomers to come up.While this was happening, Futrell appeared right behind themand Jemelka appeared in front of them. Futrell said nothing to them.At this junc-ture,White turned around and indicated to his companions that "we have got ashadow behind us" and James then suggested, "Well let's go on and walk around thestore."At no point did Futrell tell them to leave the store, although they were fol-lowed by both Futrell and Jemelka as they made their way around the store.After leaving store 5, the threesome visited another store, the number of whichisunclear from the record, where they talked to a Mr. Hartline with whom "they5 In this connection, employee James testified that organizers came up and talked to herbut she "can't recall of ever hearing . . . [Futrell] asking them to leave.""White testified that the produceman wasdoing nothing but "there could have been"customersin the produce department. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere real good friends."Hartline is variously identified in the record as store man-agerand assistant store manager.They did not approach any of the employees whowere present in the store.From there they went to theunion office.Respondent's countervailing testimony in respect to the above was given by Colesand Futrell.As to the happeningsin store3 where he was manager, Coles testifiedas follows:The first time that James was in the store during the 21/a years that hewas manager was about 10 or 12 days before the election.At that time, he had noconversation with her.He recalled, however, that there was "some trouble" in thecourtesy booth where employee Nancy Holland was working.When he arrived,Holland was crying and, upon inquiring from her as to why she was crying, she saidthat James and Kathryn Triolo, the International representative, "had upset her ormade her mad." 7Whereupon, he asked Holland to leave the booth.Coles saidhe had no conversation with James other than to say hello.He testified further thatthe only other time he saw James in the store was on the day of the election. Shewas with "other people" whom he did not know.Coles admitted following James,although not through the whole store, explaining that he watched James "because ...there had been trouble before" between Holland and her and "you just can't hardlyhave an employee crying in the store waiting on customers."He also admitted thathe has followed other organizers, explaining that organizers came into his storealmost every day a couple of times, sometimes two and "sometimes as high as three,four or more" at a' time; that at one time a whole bunch of people whom he did notknow walked into the store, did not use a shopping cart, and "just walk[ed] offthrough the back of the store"; and that he was having trouble with people pushinga basket with perishableitemslike ice creaminto a cornerof the store and allowingthe items to stay there, thaw out, and ruin, and he did not want that to happen.-Coles conceded that he askedan organizerto stop bothering a part-time stockboywho had a buggy load of groceries and was stockingan aisle.The stockboy hadpushed the buggy load to the end of the aisle andwas standingtherein conversationwith three people and customers "could not get through in and out of theaisle."Coles walked up and asked them to let the stockboy do his job because they wereblocking the aisle; he did not ask them to leave the store.The reference here isclearly to the already discussed incident on the day of the election involving thethreesome and Coles. In addition, Coles testified that, on this occasion, he askedJames to leave one of the checkers alone, "to let her finish checking customers."With respect to the above happenings at store 5, Futrell testified that when he sawJames and "two young boys," 8 come into the store, he "just handled [his] job at thefront" of the store; that he probably spoke to James but did not follow her aroundthe store"; nor did he see Jemelka follow her around the store.However, Futrelldid admit that he followed organizers around the store, "from time to time .. .periodically," explaining that he did this in order to "see that they didn't bother anypeople when they were at work."When that happened, he would "put them to doingsomething else," but that he never told any union organizers, who came into his storeone to four at a time and as many as four and five times a day, to leave the store.It isthe positionof the General Counsel that despite the clear and concise instruc-tionsby Barclayto store managersas to the right of access by organizers to the storesduring the organizational campaign, namely, that organizers had the right to go justabout anywherein the storesand toengage in organizationalactivity with employeesif they were not "busy," Coles, Futrell, and Jemelkaengaged in a vigorouscampaignof "watchfully following" the organizers and employees of the storesengaged inorganizational activity in their respective stores.The General Counsel appears toarguefurther that the violation of the Act herein consisted not only ofsurveillanceor "watchfully following," but of the action of thesestoremanagersofmovingemployees from the path of organizational activities by assigning them somethingelse to do and sending them to other parts of the store-anywhere so long as theorganizers and union adherents could not talk to them-and of according unionorganizers "safe conduct" out of their stores andin somecases asking them to leave-all of which conduct constituted the promulgation of a rule prohibiting employeesfrom engaging in union solicitation and activity at any time on store premises, a rulewhich was not necessary to maintain production and discipline.I am persuaded that, under all the circumstances, Respondent did not here exceedthe bounds of permissible conduct under the Act. In view of the fact that the inci-dents detailed above occurred in the store proper during store hours and while cus-7 James testified that the disagreement was between Holland and Triolo and not with her.8 The reference here,I find,is toWhiteand Thornburgh. RANDALL'S91tomers were apparently in the store,and while the employees approached were, ineach instance, at work,9 the conduct of the storemanagersof "watchfullyfollowing"was a'reasonable attempt by Respondent to meet an intrusion upon its efforts to carryon its business.Although thereisevidence that employees had theretofore beentalking among themselves about the Union while at work without management inter-ference, it is significant that James testified in this connection that she "neverrefrained them from doing their duty nor did she ever neglect hers." It is abun-dantly clear that James and the others during their organizational activity did preventemployees from doing their duty, under circumstances which should have made themmore circumspect in that they were not then at work while those approached were,and their very presence in the store during business hours as organizers was at thesufferance of management. It is significant, too, that Coles was properly apprehen-sive because of previous happenings in the store when organizers and peopleunknown to him came into the store in groups,and that the conduct of"watchfullyfollowing" occurred only after the threesome had intrudedin each case upon anemployee while at work.And, accepting the testimony of the General Counsel'switnesses that Futrell and Jemelka followed James, Thornburgh, and White closelyas they went through the store, it is evident here, as in the case of Coles, that theprecipitating incident was the intrusion by them upon an employee while at work.While Futrell and Jemelka may have been more zealous than Coles in their "watch-,fully following" efforts in this instance and also in other instances referred to inrather general terms in, the record, their conduct did not exceed reasonable boundsin view of the extent of the organizational activity and the number of organizers whowere moving through the stores during the period of the organizational campaign,their understandable preoccupation with the disruptive effects of conduct whichexceeded reasonable bounds, and their apparent function as store managers of movingabout the store.With specific reference to Futrell, there is testimony by James that during the weekbefore theelection,International RepresentativeTrioloand she were engaged infront of Futrell'soffice in a conversation about passing out campaign literature andmaking the rounds of the stores, and that Futrell, who was standing at his desk ina position above them, overheard them.However, as James testified that Futrell saidnothing, as Futrell denied overhearing any of the conversation, and as James andTriolo had stationed themselves in a' position close to Futrell, I find that the evidencefails to establish that Futrell was engaging in surveillance.There is also testimonyby Parker that, on one Saturday afternoon, he was on a lunch break in the backroomand was having a discussion with a part-time sackboy about the secrecy of the ballotin the ensuing election;that he turned around and saw Futrell standing behind him;and that Futrell then walked in front of him and he engaged Futrell in a short con-versation about how business was.There is no evidence as to how long Futrell wasstanding there or that he did, in fact, overhear the conversation. In addition, Futrelldenied overhearing any such conversation.Accordingly, I also find that this evidencefalls short of establishing surveillance.In -view of- all the foregoing, I therefore find that Respondent did not engage insurveillance in violation of the Act.10It is true, as'the General Counsel points-out that, at times, store managers saw fitto send employees, who were approached by organizers while at work, to other partsof the- store to do something else.However, contrary to the General Counsel, it is-9 1 cannot agree with the apparent position of the General Counsel that an employeewho is'just stocking shelves or standing at a- scale or checkout counter ready to serve-customers who are inthe area is not "busy "10The cases- relied upon by the General Counsel to support a contrary finding aredistinguishable on 'their'factsand are not controlling here. See; in this connection,J.L. Brandeis & Sons,54 NLRB 880, enfd in part and denied in relevant part 145 F'2d556 (C.A 8)1, in which' the Board, although finding that the trailing of, and standingnear. organizers in a retail store by detectives especially hired for this purpose was un-lawful surveillance, indicated that the privilege of entering a retail store by organizers issubject to abuse which the Board did not condone and further that it did not appeartionwas'to trail and'stand' near all organizers coming Into the store '- That, of course,ts-not'the situation in the instant case which'involves the use of Respondent's supervisorsto check abuse' --''`' '.'.The court,'In reversing the Board on this phase of the case,said, in-part: "Respondentcould have prohibited proselyting on its premises during business-hours: -That`if"di'd'less, certainly cannot subject it to just criticism." 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot established on the record that store managers accorded "safe conduct"to orga-nizers out of the store." " Although the record shows that Coles followed the three-some of James, Thornburgh; and White out of the store, this evidence falls far shortof establishing that he used any pressure to get them to leave. In this connection,;White testified,,"So we just walked out of the store and as we did [Coles] followed-us out:"- F Nor is it established to my satisfaction that organizers were on any occasionasked preemptorily to leave by store managers. In this connection, although Rainestestified that he was at times asked to leave, he made it clear that he disregarded suchrequests with impunity, continuing his organizational activity.Accordingly, contrary to the General Counsel, because the so-called "watchfully.following" was not surveillance and because the action by store managers of movingan employee to another place in order to cope with the intrusion of organizers upon-that employee's work was not unreasonable and because the store managers did notresort to "safe conduct" of organizers out of the premises, and did not ask organizersto leave, or, if they did, did not enforce the request, I am unable to conclude thatRespondent, in effect, promulgated a rule prohibiting employees from engaging inunion activity at any time on store premises.12Accordingly, I find no violation ofthe Act in the foregoing respects.C. The alleged warning by ColesAs already indicated, on the day of the election, Coles followedJames,Thorn-burgh, and White out of store 3.A conversation ensued.Accordingto James,Coles told the three of them that "therewas goingto be a lot of changesmade in theRandall's stores and '[they] told him that [they] knew there would be if [they] wonthe election and he informed [them] whether the election was won or not that therewould be some changes made." According to White, Coles' rejoinder was coucheddifferently, as follows: "If theunionloses thereare going to be some changes."Thornburgh's testimony as to Coles' rejoinder paralleled somewhat that of James.According to him Coles said, "No, I mean even if the Union loses." In thisconnec-tion,it is noteworthy that White testified, on cross-examination, that Coles couldnot have said that there will be a lot of changes made whether or not the Unionloses the election.On the other hand, Coles' version of this incident is that one ofthe three said that there would be some changes made if the Union won theelectionand that his rejoinder was, "Yes, there probably will be some changes."amongthe General Counsel'switnessesas, to whatColes did say, (2) the differing versions as to who actually initiated this conversation,and (3) the ambiguity in the language attributed to Coles by James and Thornburgh,were I to accept their version, I find that the evidence falls short of establishing thatColes' remarks violated Section 8(a)(1) of the Act.D. The allegedinterrogationThe evidence in this area concerns a conversation between Futrelland James aboutthe last part of July or the first part of August and another one between Futrell andParker on the occasion of his being hired to work in store 5.With respect to theformer, it appears that Randall's had recently acquired certain C. P. Evans'storesand it was James' understanding that store 6 was "under the C. P. Evans'union ...an independentunion."James testified that she approached Futrell with a copy ofthe C. P. Evans' union contract.When she asked Futrell whether he hadseen thecontract, Futrell inquired of her "if [she] thought [she]needed a unionto speak for[her], that if she couldn't speak for [herself]."Jamesthen replied that "as long asitwas Randall's, that [she] felt [they] were all right, but ... she didn't want '[the inde-pendent union]."However, according to Futrell, James asked him whether theC. P. Evans'union wastaking over Randall's stores and his response was that as far"I assume the connotation to be removal from the store against the will of the orga-nizers concerned.v SeeHarris Paint Company, a wholly-owned subsidiary of Bernz-O-3fatic Corp.,150NLRB 72.The Wm. H. Block Company,150 NLRB 341, cited by the General Counsel,is clearlydistinguishable on its facts, even assuming that a rule was here promulgated.Thus, forexample, the rule was there applied to employees in a service building of a retail storeand not, as claimed here, to employees while on the selling floor of a retail store duringstore hours ; and further,there, unlike here, it was established that the rule promulgatedwas discriminatorily applied to employees soliciting on behalf of the union and not toother types of solicitation. RANDALL'S93as [he] knew no union could take over any store unless they were voted in." Futrell'denied that James handed him a copy of the C. P. Evans' contract,13 and furtherdenied that he made any remark about whether James needed a union or that shecould speak for herself.Assuming, without deciding, that the conversation occurred as James testified,I find that Futrell's remark was not violative of 8(a) (1). Significantly, it was Jameswho approached Futrell and introduced the subject of unionism.Further, Futrell'sinvitation to James to speak for herself constitutes in this context a view or opinionentitled to the protection of Section 8(c) of the Act 14The second conversation involves Parker's employment interview with Futrell.The complaint alleges, in this respect, that "Respondent, by Manager Futrell, on orabout August 20, 1964, interrogated an employee about his activities and membershipon behalf of the Union at the employee's former place of employment, and noted tosaid employee the difference as to hours and rate of pay by his former employer andby Respondent." It is, of course, patent that Futrell's reference to the existing differ-ences as to hours and rate of pay furnishes no predicate for an 8(a)(1) violation.And with respect to the balance of the interview, it is clear from Parker's own testi-mony that Futrell did not transgress.Thus, Parker said that, when asked for refer-ences by Futrell, he gave the name of Don Hofer of Local 455 of the Retail Clerks,the Union herein, and invited Futrell to call him. Parker testified further that, whenasked about what salary he expected, he told Futrell that he had been a former unionemployee, had worked for union stores before, but as this was not a union store, hedid not expect the union scale.The interview concluded with Parker accepting theposition on the terms mentioned by Futrell, with the understanding that he was tobegin working that evening. In view of the above, it is clear that no interrogation ofParker by Futrell occurred during the interview.Accordingly, I find that Respondentdid not violate the Act by acts of interrogation.E. The alleged disparate treatment of employees actively engaged in union activityand displaying union badges in respect to economic benefits, privileges andinducementsThe relevant allegations appear in Section 8(b) of the complaint and attribute theproscribed conduct to Futrell and Jemelka. In the response to my order forbill of particulars, the General Counsel asserts: "The economic benefits, privilegesand inducements accorded by Respondent to employees refraining from engagingin union activity and from wearing or displaying union badges, but denied to em-ployees actively engaged in union activity, and wearing or displaying union badgesprovided by the Union," alleged in paragraph 8(b) of the complaint are as follows:"Previously enjoyed smoke breaks, previously enjoyed rest breaks, use of companytelephones for personal calls, freedom of movement at the store, limitation of rightof discussion with other employees, change of fixed work schedules, and reassign-ment of duties not previously engaged in."The record indicates that employees White, Thornburgh, Parker, and James werenamed as observers in the election and that, except for Parker who was discharged onSeptember 21, all of them served in that capacity on September 25.Of these, onlyParker and James were employed in store 5, where Futrell and Jemelka were storemanager and assistant store manager, respectively.The record shows further thatunion badges or buttons were worn by Parker and James and by James Earl Bass,Barbara Guillory, and 11illy Joe Martin, who were also employees of store 5.Ofthese, Parker, James, and Bass and White, an employee of store 2, testified for theGeneral Counsel with respect to conditions at store 5.As to the claimed changes in smoking breaks, the testimony of the General Coun-sel'switnesses does not refer to any instance involving interruption of a smokingbreak. James testified that, in line with a common policy throughout the retail indus-try, the store had a rule that checkers were not allowed to stand up in the checkingstand with a cigarette in their hand.Futrell's testimony amplified this somewhat byindicating that nonsmoking in respect to checkers included "the general area right infront."He acknowledged that he had talked to several people about smoking andasked them to stop, that one instance involved Parker who was behind the register as28 In hertestimony at the hearing before the appeal tribunal of the Texas EmploymentCommissionon February 20, 1965, the transcript of which is in evidence as Respondent'sExhibit 3, James, indescribing this conversation with Futrell, made no mention ofa copy of the C. P. Evans' contract.11 See EA. Holcombe and J. N Holcombe d/b/a Holcombe Armature,140 NLRB 618. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDa checker and smoking,and other instances involved part-time employees who weresmoking behind the register while sacking.He dented ever telling James to put hercigarette out.15With respect to the alleged changes in previously enjoyed rest breaks, which I inter-pret to include coffee breaks,16 it is significant that although James testified that therewas a curtailment of coffee breaks"after the union business started," she could notrecall,on cross-examination,how many coffee breaks she missed in the month ofJune,July, orAugust.And while she answered similarly at first as to the month ofSeptember,she later testified that she did not miss any coffee breaks in September. Itisalso noteworthy that when Bass was questioned, on direct examination, as tochanges that were made to James and Parker regarding coffee or rest breaks after he,Bass, had started wearing his badge in the latter part of August, he replied, "I didn'tparticular[sic] pay attention...."I take note also of Parker's testimony that beforehe startedwearing hisbadge "often times he would be required to come back off ofthese breaks, but at this time [sic] I didn'tcomplainabout it."Andwhile it is truethat Parkertestifiedfurther thatthereafter he had to comeback fromthese breaksmore often"while several of these other privileged employees got to sit around anddrink coffee and smoke cigarettes,"he did not identify any of"these other privilegedemployees"Indeed, only one person is named inthe recordas receiving preferredtreatment in respectto breaksand usage of telephones-one Minnie Black, a checker,who was transferred to store 5 from a C. P. Evans'store.According to James, MinnieBlack "was very freely [sic]in her breaks in fact she had more breaks than wenormally had to start with.Seemed like whenever she got ready for a break she wasallowed one and if she wanted to use the telephone why she used it and she was evenpaged to the telephone."WhileBass also named Black,his testimony in this respectreflects what he was told by James and Parker. Bass testified that they told him thatthey were not receiving their breaks as they should and Black was receiving"normalcoffee breaks"Significantly,Futrell also testified that Black received only thenormal coffee breaks;i.e., one in the morning and one in the afternoon.In addition,he testified that he called her off a coffee break,that "from time to time he has mostlikely called most all of them off a coffeebreak" forthe reason that the store becamebusy.Futrell named, in this connection,Parker,Guillory, and James.As tothe use of telephones by employees,Futrell admitted that he effected changesas to their use and that this change,as well as others,occurred after he was advancedduring July'from assistant store manager to manager.Futrell testified that, becauseemployees were using company telephones for their own private use from time totime and,because he did-'not want anybody using the telephone in his office or in themeat department unless it was for business reasons, employees were told by him at astoremeeting that they could use the telephone at the courtesy booth and the paytelephone.In this connection,Parker testified that about a week before his termina-tion,he asked and received permission from the courtesy booth operator to use thecourtesy booth telephone;that, after he did so and returned to his checkout counter,Futrell told him that he would no longer be allowed to make personal calls on thecompany telephone and that if he had any incoming or outgoing telephone calls, theywould have to be on the pay telephone.James' testimony in this regard was that "wewere deprived of the use of the telephone in the office except the employees that didn'twear their badges they were freely called to the phone,could use the phone wheneverthey got ready."However, as already mentioned, no employee,other than MinnieBlack, was identified by James orany otherwitnesses for the General Counsel as beingin the preferred group getting preferred treatment in the use of the telephone.With respect to the alleged changes in the freedom of movement of employees,Parker testified that Futrell stopped hiscustomarysmile when talking to him butwould frequently snap at him and tell himto stay inhis register.that on one occasionwhen"[he] was standingin [his] registerand.Barbara[Guilloryl wasstanding in herregisterwhich were side by sideand Mrs James wasstandingbetween [them]" andthe three of them were discussing the electionFutrell "came runningup to the registerand spoke to them." Futrell asked James if all she had to do was to"stand aroundand talk" and when James answeredin the negative Futrell toldher to "go over andface that pickleaisle,"17 andalso told Parker to stay at his registerand not to leaveJames testified in respect to these asserted changes thatthey wereno longer allowedto venture out and stretch their legs or so if they were not busy.They were told,15 James testified that she was allowed to smoke "down at the far end" behind thebakery department, where -she worked until the Saturday before the election.ieCompany policy provided for two such breaks and a lunch break.17This direction to James required her to straighten merchandise on the shelves alongthe aisle and to pull the items to the front. RANDALL'S95just as she was told by Futrell, to stay in their checking stands or behind their work-place.Futrell admits having told Parker about September 9 to get behind the check-stand; he added that Parker complied and he identified three other checkers, includingGuillory, to whom he gave similar instructions at other times.The alleged limitation of the right of discussion with other employees is highlightedin the testimony of James, on cross-examination, that "we '[the employees] talked inour store all we wanted to ..." while at work.As to the alleged changes in fixed work schedules, the testimony of James is againnoteworthy.When asked, on direct examination, what her hours were as a grocerychecker before she was transferred to the bakery department, James testified that she"worked various hours to start with in the Grocery Department. It was shift workand it varied. It was one week you would work one shift and the next week youwould work another shift, when [she] was in the Grocery Department." James testi-fied concerning a change in her shift hours from the 8:30 a.m. to 5 p.m. shift to the11 a.m. to 8 p.m. shift, on the Saturday before the election, the day on which she wastransferred from the bakery department to the grocery department as a checker.There is, however, nothing in the record showing that James protested the change inshifthours when she saw the schedule setting forth her hours in the grocerydepartment.18James also testified as to her days off being changed.One such change, accordingto her, occurred on August 14. She testified that at that time she was working in thebakery department and her day off was changed by Futrell from a Saturday to aWednesday, and that, after taking the first Wednesday off, she obtained permissionfrom Futrell to change her day off to Monday. The other such change, James testi-fied, occurred on the Saturday before the elections, when her day off was againchanged from a Monday to a Thursday; at that time she was engaged in a conversa-tion with International Representative Triolo in the presence of Special RepresentativeRaines and another employee, at a place underneath the office where Futrell's deskis located and with Futrell "standing up there."She was asked by Triolo whether shewould like to campaign with her on her day off, and she answered in the affirmative.Immediately thereafter, according to James, Futrell went to the schedule and changedher day off to Thursday.In regard to the above, Futrell testified that he does not recall any other off day forJames than Saturday.As to the change on August 14, Futrell explained that hewanted all his checkers working on Saturday which is the "biggest" day in the storeand by this change he would save about 8 hours of work time by eliminating a part-time worker and that he so told James at the time.19As to the, change of James' dayoff from Monday to Thursday during the week of the election, Futrell testified thatJames requested the change because she had something to do that day, and that hegranted it.Of significance, with respect to the August 14 change, is the fact that thisdate fell on a Friday and that the signed daily timesheet of James for the ensuingweek, admitted into evidence as Respondent's Exhibit 5A, shows, contrary to James,that during that week she was off on Monday, as Futrell testified, and worked onWednesday.With respect to the claimed changes involving "reassignment of duties not pre-viously engaged in," Section 9(c) alleges that on or about September 18, Futrell andJemelka transferred James to a different department "in a classification of work notpreviously performed by her."The reference here appears to be to the transfer ofJames from the bakery department to the grocery department as a checker.Therecord of James' employment, as described above, is to the contrary, as she began towork for Respondent as a checker in the grocery department.It is apparent to me from all the foregoing, and I find, that the complaint's allega-tion of disparate treatment in the foregoing respects has not been sustained.Thus,as to smoking breaks, it is evident that no changes, of substance, were effected withrespect to smoking behind the checking stands and in that general area.And, accord-ing to James, she was not curtailed in her smoking privilege while she was in thebakery department, where she worked until the Saturday before the election.Thereis also no evidence as to any curtailment of former smoking privileges elsewhere onthe store premises.Further, as to rest breaks and coffee breaks, James' testimony indi-cated that she suffered no loss in coffee breaks during September and she could notrecall how many she missed during the months of June, July, and August. Parker'stestimony establishes also that before the alleged changes in rest breaks and coffeebreaks, he was required' "oftentimes" to come off these breaks "but at this time18 In this connection,James testified that as far as she can recall, Futrell,after discuss-ing the transfer with her, had no more to say to her for the balance of the day and shehad no discussion with Futrell the followingMonday.19 James' testimony is in accord. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe] didn't complain about it."While he testified that thereafter he had to come offsuch breaks more often, in the face of privileged treatment to others, his testimonysuffers from vagueness in that he did not identify any of "these other privilegedemployees." Insofar as the changes by Futrell in telephone usage are concerned, thechanges coincided with Futrell's promotion to store manager and I find acceptablejustification in what would be a normal business objective of keeping employees fromusing company telephones for other than business reasons.As to the testimony oftheGeneral Counsel's witnesses as to changes in the freedom of movement ofemployees, it is for the most part general in nature. Indeed, the only incident whichis pinpointed involves employee Parker and that is, in my view, far from censurable,since Futrell's conduct was a reasonable reaction by a store manager to the existingcircumstances.Furthermore, the alleged limitation of the right of discussion ofemployees among themselves is refused by the testimony of James, on cross-examination, that, "we [the employees] talked in our store all we wanted to" while atwork.With respect to the claimed changes in fixed schedules, I am satisfied that achange did occur in James' day off in August from a Saturday to a Monday, as Futrelltestified, and not as James testified, viz, first to a Wednesday, and at her request, afterthe first week of the change, to a Monday. Respondent's records, in evidence, clearlydemonstrate the incorrectness of James' testimony in this respect.As to the changeitself, this was one of the changes instituted by Futrell within about a month of hisappointment as store manager. I accept as reasonable the explanation of Futrell thatitwas an economy move insofar as it eliminated 8 hours' work by a part-time workerand an efficiency move in that he wanted to have all his checkers work on Saturdaywhich is the "biggest" day in the store.And, finally, the alleged changes involving"reassignment of duties not previously engaged in," are, as in the case of the allegedlimitation of the right of discussion, refuted by the record.Thus, as to James' reas-signment to the grocery department as a checker from the bakery department, it isclear that James began working for Respondent in the grocery department as achecker.I find further that the General Counsel has not established on this record that thosechanges that were made represented a disparity of treatment between those who didand those who did not engage in union activity and display union badges. It is signifi-cant that the only employee specifically identified in the record by any of the GeneralCounsel's witnesses as having been treated differently was Minnie Black, and theareas of such treatment which were mentioned in such testimony were the usage oftelephones and the taking of restbreaks.Additionally, I have already intimated thatJames' testimony in this connection that Black had "more breaks than we normallyhad to start with," is suspect.Thus, according to the testimony of employee Bass,James and Parker told him that they were not receiving their breaks as they shouldwhile Black was receiving "normal coffee breaks." Further, it was Futrell's testimonythat Black was allowed the normal coffee breaks.And, according to him, he calledBlack off her coffee breaks as he most likely called others, naming Parker, James,and Guillory, for the reasons that the store was busy. In view of the nature of thetestimony of witnesses for the General Counsel as to the claimed preferred treatmentto Black and because no other employees were identified by them as having beenpreferred, I conclude that it is not established by a preponderance of the evidence thatthere was any disparity of treatment of employees by Respondent, and, particularly,no disparity based on union connected reasons.Accordingly, for all the foregoingreasons, I find these allegations to be lacking in merit.There is testimony-in the record to the following effect by White, who quit Respond-ent's employment sometime in October:Manager Simpson of store 2, where Whiteworked as a part-time student, kepttellingWhite that he, White, was for the Unionbut White was noncommittal; Simpson assigned fewer hours to him during the orga-nizational activity, and to Thornburgh and him during the week after the election;and that he was denied a "hold check" or loan on the Saturday after the election byAssistant Manager Orland H. Moore at this store. There is also testimony by Jamesthat she had a telephone conversation with Barclay, who as already noted was asupervisor of store managers, in which she discussed with him the change onAugust 14 of her day off by Futrell, and during which Barclay said "he thoughtRandall's had hired pretty intelligent people, and he didn't think that intelligentpeople needed union, that union was a bunch of Communists, thugs and Communists."As to these matters, the complaint does not allege that Respondent discriminatedagainst White or Thornburgh in violation of 8(a) (3) and the General Counsel asserts-in his brief that he does not contend that there were any such violations.Nor doesthe complaint allege'any specific violations"by Respondent through either Simpson,Moore, or Barclay. RANDALL'S97I find no warrant for concluding that any of the foregoing was violative of the Act.I rely,inter alia,on the fact that the issue of whether Barclay violated 8(a)(1) wasnot fully litigated herein; on the carelessness of James at times with the facts, asdiscussed in greater detail hereinafter; on the uncertainty in White's testimony as todates, hours he worked, and other details; and on his admission, on cross-examination,that hold checks were discontinued "a week or 2 after ... [Evans] merged," indicatingthereby that the denial by Moore of a hold check was in accordance with a policyalready in effect for several weeks.F. The alleged discriminatory, discharge of ParkerTom Parker, Jr., was hired as a full-timechecker in the grocery department duringthe week of August 17.At his employment interview,'he gave as a reference aMr. Hofer of the Charging Union.After wages and other, terms' were discussed,Parker was hired and told to report that evening, with the understanding that he wasto be on a 30-day trial basis at the end of which "if he didn't work out"' he could bedischarged without "giving him any other reason why." Parker's schedule of hoursup to and including Saturday, September 19, was from 11 a.m. to 8p.m.; it waschanged at that time to the early shift starting at 8:30 a.m. Parker was terminatedon Monday, September 21, between 8 and 8:30 a.m., shortly after he reported forwork.Up to that time, he had had two register shortages-one during the lastweek in August and the other during the week ending September 19.Parker testified, with respect to the first shortage, that he was informed by Futrellthat he was not quite $10 short and that it was company policy that checkers paidout of their pocket all shortagesin excessof $2.50; that he agreed and paid $7.37. Asto the second shortage, he testified that on Saturday evening, September 19, Futrelltold him that he was not quite $10 short in his register again; he, in turn,expresseddisbelief, and protestedbeingcharged for shortages in view of his lack of control ofhis cash register, in that theregisterwould not lock and in that it was accessible tosackboys and others; he also asked Futrell to recheck his figures on theclaimedshortage and Futrell agreed to do so and let him know on Monday. During the con-versation Parker asked Futrell about his change in schedule and Futrell told him ofthe change to take effect on Monday but gave no reason for it.When Parker reportedtowork on Monday, as directed, the following occurred:He asked Futrell whichregisterhe was to work and was told by Futrell that it would be registernumber oneand that Futrell would be with him in about 10 minutes. Parker then went back tothe courtesy booth and asked Futrell if he had the time to give him the money forregister number one.Whereupon, Futrell said that he was going to have to let Parkergo.When asked why, Futrell said, "Well you have been short in your register."Parker indicated that if he was short this time, he would be glad to pay for it again.Futrell's reply was that he did not have any control over it, if Parker had any com-plaints, to make them to Parker's supervisor.Parker pressed him further by asking,"Well is this the way it's going to be?" and Futrell said, "I'm going to have to letyou go "With this, Parked added, "Well, thank you sir, it's been a pleasure," handedFutrell his identification badge, and left the store.Futrell's testimony as to the second shortage incident and the termination of Parkeris at considerable variance with that of Parker.With respect to securing a registeragainst others who might seek access, Futrell testified that a register can be securedby "blocking" it, that he had told employees that every time they left the register hewanted it blocked, and that he had told this to Parker.Additionally, Futrell deniedhaving any discussion with Parker about the second shortage on Saturday night, as hefirst noticed the shortage after the store had closed.He testified further that whenParker came into the store the following Monday morning, he told Parker he wantedto see him. Parker went to the back of the store, got a cup of coffee, and came backto the front of the store.At this point, Futrell told Parker "he was going, to let himreply was in the affirmative and, according to-Futrell, that was approximately the endof the conversation.'With respect to hisunionactivity, Parker testified that a few days after he wasemployed, James told him about the efforts of the Union to organize the stores; thathe engaged "quite actively" in the discussion of the pros and cons of the Union withemployees in the store; that he attended union meetings, that he volunteered at theunion meeting on Tuesday evening, about September 14,20 to be an observer at theSeptember 25 election and thereafter discussed this with several people at store 5;that, at the 'meeting on Sunday, September' 20, lie signed the leaflet of Randall's20 So far asI can glean from the record,- th)s meeting'occurred on a Wednesday eveningand the datewas September 16. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees committee, copies of which were distributed the following day in the stores;that he wore a union button on his shirt every day beginning about September 1 and,after September 8, passed out union buttons; and that he transported one employeeto and from union meetings.It is not contended that Respondent knew of Parker's attendance at union meetingsor of his transporting an employee to and from such meetings or of what transpiredat these meetings. It is, however, the General Counsel's position, in effect, thatRespondent learned through Futrell of the fact that Parker was to be an observerat the September 25 election and must have known about Parker's union activity fromhis daily display on his shirt of the union button, and that the foregoing is under-scored by the changes made in Parker's assignments within a week after he startedwearing his union button.21The°General Counsel also relies for a finding of knowl-edge on the fact that a leaflet of Randall's employees committee bearing the signatureof Parker was distributed in the store on the day of Parker's discharge.With respect to knowledge that Parker was to be an observer, the General Counselrelies on the two instances involving discussion in the store between Parker and othersduring which, according to Parker, he was discussing the matter of the secrecy of theballot and his being an observer. I have already mentioned these incidents and havefound that they did not constitute surveillance by Futrell, as alleged. I find further,in the absence of testimony that Futrell actually heard what was being said byParker, that the record does not establish that Futrell thereby became aware thatParker was to be an observer at the ensuing election.Nor does the record establishthat Respondent and/or Futrell learned, by the time of Parker's alleged discharge,the Parker was to be an observer.As already indicated, Parker testified that he wore his union button on his whiteshirt 'every day while at work beginning about September 1.Employees James andBass testified that Parker wore a badge in the store but did not indicate whether hewore it every day.Futrell testified that he "didn't see Parker with a badge on thathe can remember." Assuming, without deciding, that Futrell was aware thereof, I findno nexus between the changes alleged to have occurred in the store thereafter, some ofwhich affected only Parker, and the display of a union badge or button by Parker.The changes that were allegedly applied on a disparate basis by Respondent toemployees active in the Union or displaying badges, involving employees' freedom ofmovement in the store, usage of company telephones, smoking privileges, and takingof coffee and rest breaks have already been discussed and found to be lacking in ade-quate support in the record.The remaining changes which are asserted here affectedParker alone and, according to his testimony, consisted of (1) being required to stockthe milk cooler in a temperature of 29 degrees above zero on Thursday, Septem-ber 10, after he had been out sick the day before with "a very bad chest cold and flu";(2) after 2 hours of such work and after returning to the store proper, being requiredto go into the backroom and mop it down with hot water, and (3) after completingthis assignment, being reassigned to the milk cooler for the rest of the evening overhis protest to Futrell that he did not think that this was right especially when he "hadbeen taking medicine and was just off from sick the day before." It was Parker'sfurther testimony that he was hired as a full-time checker, that this was not checker'swork, that he had never done this type of work before, and that, to his knowledge,none of the full-time checkers had ever done this type of work.According to Futrell, when he hired'Parker, he told Parker that his duties were "tocheck, to carry out, to sack, just a general utility man." Futrell explained that, at thetime, he wanted a man checker so that he could "fill in [his] open spaces."Withrespect to the milk cooler incident, Futrell specifically, recalled one occasion whenSchotts, a supervisor, came to the store and told him that "they were having somewheels coming into town" and that he, Schotts, wanted all the coolers cleaned (i e.,the milk cooler, frozen food cooler, meat cooler, and produce cooler). Futrell con-tinued that, in order to keep his general back area clean, he uses the men he has andthat he did so in this instance, putting Parker to clean the milk cooler and to moppingthe floors.Futrell denied that Parker said anything to him about being sick or havingthe flu, indicating that Parker's only remark was that it was unfair.Futrell explainedthat,while this was the only time Parker actually cleaned the floors and the wireracks in the cooler, he has worked in the milk cooler from time to time filling upshelves,22 and that the type of cleaning job done by Parker is done periodically at6-week to about 2-month intervals, after there has been an accumulation on the wiresof the thin layers of wax or other material that slide off the milk cartons.a In the light of Parker's testimony that he received his union button from Jamesabout the first of September,the date reference here is found to be about September 8._22 Parker was not recalled to refute this testimony. RANDALL'S99dUpon a careful analysis of Parker's testimony, I find that there are some significantdiscrepancies therein.Futrell was not asked to pinpoint the date of the milk coolerincident.However, Parker was asked to doso, oncross-examination.He testifiedvariously that this occurred in the latter part of September and that it could have beenon September 10, because he was sick on Wednesday the day following his day off,which is on Tuesday, and reported to work on Thursday. This testimony is directlycontroverted by Parker's signed timesheetfor the week ending Saturday, Septem-ber 12, which is in evidence as Respondent's Exhibit 11.This exhibit shows thatParker did not work on Monday and Saturday of that week but worked on the other4 working days, including the Wednesday when he was assertedly sick.Additionally,Parker's timesheet for the next week ending September 19, in evidence as Respondent'sExhibit 8, this being his last week of work for Respondent, shows that he did not workon Wednesday and Thursday 23 but worked on the other 4 working days. Indeed,these are the only 2 weeks during which the milk cooler incident could have occurred,ifParker was correct in his testimony to the effect that this change occurred afterabout September 8. Incidental to the above, and having a bearing on whether Parkerwas a credible witness, is his testimony as to his schedule up until the last day heworked.Thus, he testified that his hours were from 11 a.m. to 8 p.m. and that hisday off was on Tuesdays throughout the entire period . Yet, as already shown, duringthe last 2 weeks of his employment he worked on Tuesdays. Additionally, I find anapparent discrepancy in the testimony of Parker as to the temperature of the milkcooler at the time of his assignment which he fixed at 29 degrees above zero. Futrellindicated, in this connection, that the temperature of the cooler is between 34 and38 degrees and that it will never get down below 32, which is the freezing point, asthe milk in the glass jugs "will pop" at that temperature. I find, in the light of therealities brought out in Futrell's testimony, that Parker's testimony in this latterrespect was an obvious exaggeration.Further, there is yet another discrepancy inParker's testimony.Thus, Parker testified that about 2 weeks before his termination,he inquired of Futrell about his trial period and was told that his work was satis-factory, he was a good checker, and Futrell "would keep him on," and that this wasat the end of the 30 days. It is, of course, obvious that 30 days from the date ofParker's hire on August 18 would have fallen during the last week of Parker's employ-ment with Respondent. Clearly, then, this incident could not have occurred as Parkertestified.In view of the foregoing, I am unable to credit Parker's testimony that he had beenill the day before the milk cooler incident or that he ever told Futrell when he wasassigned to the milk cooler job and the mopping job that he had been ill the day before.Nor can I, in view of the further discrepancy in his testimony in respect to his day offand to the temperature of the milk cooler, credit his other testimony relating to thisincident.Accordingly, as the record fails to establish that Parker's assignment to the milkcooler and the mopping jobs was a discriminatory assignment to perform morearduous or less agreeable job tasks, I find that no violation of the Act was committedthereby, even assuming that Respondent knew at the time that Parker was wearing aunion button and was a union-adherent.With respect to the actual discharge of Parker, it is apparent that at the time of suchdischarge, the leaflet of Randall's employees committee on which Parker's signatureappeared had not yet been distributed at any of Respondent's stores and that, absentany evidence that Respondent learned of its existence by other means, it cannot befound that Respondent and/or Futrell had any knowledge thereof. In view of theforegoing and the facts that it is undisputed that Parker had had two weekly registershortages of about $7in excessof the amount allowed, during 2 of the approximately5weeks of his employment; that Parker was a probationary employee who couldhave been discharged within the 30-day period of probation without "giving him anyother reason why"; that the discharge occurred shortly after 30 chronological dayshad expired; that there is testimony by Futrell that he had, during his tenure, dis-charged another employee, a part-time checker, for register shortages; and that therecord is devoid of any evidence of union animus by Respondent, I conclude and findthat by discharging Parker, Respondent has not discriminatedagainsthim in violationof Section 8(a) (3) and (1) of the Act.23Futrell testified that a woman identifying herself as Parker's mother had telephonedto say that Parker would not be able to come to work on Wednesday but did not say why.221-374-66-vol. 157-8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. The alleged discriminatory discharge of James1.James' employment historyEsther Ruth James was hired by Store Manager Thomas Woorley in January 1963as a checker in the grocery department of his store.Except for a few extra workassignments at other stores,James worked in store 5 throughout her period of employ-ment.As already indicated,James testified that in the grocery department the workwas shift work and her hours wouldvary,from week to week according to her shiftassignment.At the beginning of her tenure,the store was open on Sunday andemployees would work that day and have 2 days off during the week. Sometimeduring 1963,i.e.,about July or so, James began to work in the tobacco and bakerydepartment,sometimes referred to herein as bakery department.She continued towork in that department until a week before the alleged discharge..Her hours ofwork were from 8:30 a.m.to 5 p.m. John Futrell, who became assistant store man-ager in January 1964 and store manager in July 1964, listed James' duties as those ofwaiting on customers,ordering and stocking the baked goods, ordering and stockingthe cigarettes,cigars, and candy, and"filling those up." James' day off in this depart-ment was Saturday until it was changed by Futrell on August 14 to a Monday, undercircumstances which I have already discussed and found to be justifiable and free fromany restraint,interference,or coercion.Another change affecting James occurred onSeptember 19, when she was transferred to the grocery department as a checker onthe 11 a.m. to 8 p.m. shift.I have also pointed out in this connection that, in view ofher prior employment history as a checker in the grocery department,there is no sub-stance to the allegation in the complaint that this was a transfer to a different depart-ment in a classification not previously performed by her. I shall discuss hereinafterwhether any significance adverse to Respondent can nevertheless be attached to thistransfer,to the fact that James was assigned to facing the aisle in the grocery depart-ment just before this transfer,and to the further fact that James'hours in the grocerydepartment were from 11 a.m. to 8 p.m. rather than 8:30 a in. to 5 p.m. as in her for-mer assignment.The week beginning September 21 was the last week that James worked forRespondent.Instead of having her day off on Monday of that week,she had Thurs-day off.James did not work on Friday, September 25, the day of the election, dur-ing which she campaigned and acted as observer.Her campaigning activity in severalof Respondent's stores has already been described herein. James was scheduled towork on Saturday but did not report, allegedly because she was ill and had to see thedoctor.According to James, she telephoned Futrell between 9 and 9:45 a.m.on thatSaturday telling him of this and asking for her schedule for the next week, and Futrelltold her that her "services were no longer needed, that he thought that [James] wasworking for the Union."The testimony is in sharp conflict at this point,becauseFutrell testified that he received no such telephone call from James. It appears thatJames telephoned the store within the next 2 weeks and spoke not to Futrell but tothe courtesy booth operator about having her check sent to her. It is Respondent'sposition that it did not discharge James but that James quit her employment.2. James' union activityJames learned in.June that employees at Randall's were interested in having aunion represent them. She signed a union authorization card and sent'it to the Unionin June or thereafter.She attended union meetings and campaigned over her hometelephone urging employees of other stores to vote for the Union in the September 25election.She also campaigned among employees in store 5 on her lunch periods, onher breaks,and during work periods;e.g., if she was helping checkers sack groceries.She wore a union button while at work beginning in the latter part of August,and dis-tributed buttons to other employees.Her signature appeared on the leaflet of Ran-dall's employees committee which was circulated in Respondent's stores on Monday,September 21. She was an observer for the Union on the day of the election, waspresent at the counting of the ballots that evening and, as already noted, campaignedwith two other observers, White and Thornburgh,in several stores that morning.Thefact that she was to be an observer was made known to Futrell on Monday or Tuesdayof the week of the election by Raines,the special organizer of the Union.Futrell hadtheretofore, in the middle of August,had a conversation with James in which shedisclosed her antipathy toward being represented by the independent union, the repre-sentative of the C. P. Evans' store employees at the time of the acquisition of thosestores by Respondent. RANDALL'S101Futrell admitted that James wore a union button in the store, that he was aware thatshe was to be an observer at the election, and that he had conversations with Jamesabout the Union. Indeed, it is not disputed, and I find, that Respondent had knowledgeof James' union adherence, her role as an observer, and her organizational efforts inbehalf of the Union, particularly of her participation in Randall's employees commit-tee and her organizational activity on the day of the election.3.The transfer of James on September 19, the change in her shift hours, and thead hocassignment to facingan aisleI have already alluded to the issues of whether James' transfer from the tobacco andbakery department to the grocery department was illegally motivated, notwithstandingmy finding above that the complaint wrongfully alleges that this was a transfer to adifferent department in a classification not previously performed by her. In this con-nection, it is apparent from the testimony of James that there had been a problemabout cigarette shortages in her department and that Futrell and one of the super-visors, Schotts, had decided to keep careful records of cartons of cigarettes cominginto the department and of cartons and individual packages of cigarettes as they weresold; and that, after this inventory system was instituted, she had various shortages.James also testified that she had problems with an overstock condition in the tobaccodepartment.However, she attributed this to excessive buying during April of thatyear when she was absent due to illness, including the acquisition of unheard of brandsof cigarettes, and to the fact that cigarettes were brought into'store.5-when store 6was closed. According to James, this overstock condition was finally straightened out,after several visits by Schotts, through the transfer of cigarettes to other stores andthrough a different system of ordering cigarettes.More specifically, she fixed the timethat cigarettes were no longer overstocked as the month of August.. -With respect to this transfer of James, Futrell testified that the reasons for it werethat, despite her responsibility for cleanliness in the bakery, her department was "fairlydirty" and that she had mishandled the ordering of cigarettes by having an overstockon cigarettes, although he had spoken to her about it "quite a few times." Futrelltestified further that, on the day of the transfer, he found James in the front part ofthe store and he asked her whether she had anything to do in the bakery department.24She replied in the negative and he thereupon put a part-time boy back in James' depart-ment to wait on some customers standing at the tobacco counter and waiting to beserved, and he asked James to face some shelves; also on thatsameday he made thechange in her assignments and in her hours.The testimony of Bass, a witness for the General Counsel, reveals that there wascriticism by management of the way James was handling .her departmentBassrecalled one occasion when Schotts came into the store to make one of his checks onthe cigarettes and that James was told that she "was over-ordering too much" and onanother occasion she was told that her cigarettes were disorderly. It is noteworthythat James' testimony, heretofore mentioned, that cigarettes were no longer over-stocked in the month of August is controverted by Futrell's testimony that such over-stocked condition was prevalent in September.This testimony of Futrell is corrobo-rated by Respondent's Exhibits 6 and 7, in evidence, showing that on September 16there was a sizeable transfer of cigarettes to store 3 and on September 18 there was asimilar transfer to store 4.And as to whether some of the above was due to the clos-ing of store 6 by Respondent, Futrell remembered that groceries, vegetables, andpaper products were transferred to store 5, but he had no knowledge of cigarettes beingtransferred to this store from store 6 or any other store.I am satisfied from all the foregoing that thereis insufficientbasis in this record forfinding that James' transfer to the grocery department was discriminatory. It is sig-nificant that when James was asked, just prior to her transfer to the grocery depart-ment, whether she was happy in the bakery department, her reply was that she "washappy anywhere [Futtrell] put [her]."Thus, James, at the very least, gave nointimation that a transfer at that time would prove objectionable to her.Nor do I find discrimination in thead hocassignment of James by Futrell, just priorto the above transfer, to the task of facing an aisle.The record shows that, as anemployee in the bakery department, James faced shelves in the tobacco section, whichcontained such items as pipes, vitamins, flints, lighters, 'and batteries.AlthoughFutrell admitted that this was the first time that James had faced shelves in the gro-cery department, he mentioned three checkers, including Barbara Guillory,'who had24 James testified that she had caught up with hei work behind the bakery at the timebut the store was quite busy and she was out sacking groceries. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDdone so before. In addition, employee Bass, who incorrectly fixed the time of James'facing an aisle as about 2 weeks before the election rather than about a week before,testified that after he saw James doing this, he saw Guillory doing the same volun-tarily.He testified further that, in response to his inquiry of Guillory as to how sheliked such work, Guillory said "it was fun for her."I reach a similar conclusion,of no discrimination in the change in shift hours whichaccompanied James' transfer to the grocery department.As already established byJames' testimony, work in that department was shift work and it varied sometimes fromweek to week. In addition, as I have already noted, thereis nothingin the record.showing that James protested the change in shift hours when she saw the schedulesetting forth her hours.4.The issue of whether James quit or was dischargedAs already indicated, James' testimony thatshe wasdischarged on Saturday, Sep-tember 26, by Futrell during a telephone call which she had made to Futrell to tell himof her inability to report for work that day because of illness is controverted sharplyby Futrell.According to him, no such telephone conversation ever took place.Although James testified that she made the telephone call in the presence of her hus-band and his cousin, and thereafter called the union hall and reported the conversa-tion with Futrell to International Representative Ray Wooster,noneof these indi-viduals testified herein.I am persuaded, for all thereasons hereinafter set forth, that James' testimony shouldnot. be credited. James testified as follows with respect to this incident: She was ill,during the Friday night followingthe electionand, in themorning,her husband in-sisted upon taking her to the doctor and told her to call the store and get her schedulefor the following week. She called the doctor's office around 9 a.m. and she was to seethe doctor about11 a.m.She telephoned Futrell between 9 and 9:45 a.m. in the pres-ence of her husband and his cousin. Futrell answered the telephone, identifying him-self by "Futrell speaking."James identifiedherself and told Futrell, "I am sick thismorning and I have got to go into the doctor's office, and I am sure that he is goingto keep me off my feet for a couple of days.Would you mind giving me my schedulefor the following week?", Futrell's response was that "[her] services were no longerneeded by the store.He thought [she] was working for the Union."At that pointthe conversation terminated as James "hung the phone up." - James was upset aboutthis and called the union hall and spoke to International Representative Ray Wooster,telling him of her conversation with Futrell.Wooster told James to be in the unionhall on Monday morning and "they would take [her] over to the Labor Board to filecharges"; and she was at theiunion hall on Mondaymorning.On cross-examination, James was asked whether she did not see the doctor thatday between 9 and 9:45 a.m. In response, she testified at one point: "I could havebut I am not for sure." I note, too, that her testimony on January 14, 1965, duringan appeal before the Texas. Employment Commission, which is in evidence herein asRespondent's Exhibit 3,25 James referred to the above telephone conversation withFutrell.However, she did not testify in that proceeding that Futrell answered thetelephone, identifying himself by the words "Futrell speaking."Rather, she estab-lished the identity of Futrell -by saying, "I know Mr. Futrell's voice because I havetalked to him, before on the telephone and I'm sure that I was talking to him." Inyet another, respect is' doubt engendered concerning the testimony of James respect-ing this incident.Thus, although James testified that she was at the union hall the fol-lowing Monday morning, pursuant to arrangements made on Saturday on the telephonewith Wooster, so that she could be taken over to the Board's offices to file charges 20the amended charge with respect to this matter was not filed until Tuesday, Octo-ber 27, about a month later. James' above testimony must also be evaluated againsther apparent preoccupation 'that she would be among the first to lose her job if theUnion lost the election.Thus, James testified that about a half hour before the elec-tionshe was in the store with International Representative Triolo and, after noticinga new checker in the checking stand, she said to Triolo, "there is my replacement" andac James' initial claimfor the payment of unemployment compensation insurance for23 weeks was,approved ; however, shewas disqualified4 weeks because she voluntarily,left her lastwork without good cause connected with the workIn hertestimony before the Texas Employment Commission, James said that shewas, in fact,taken to the Board's offices at that time. RANDALL'S103-Triolo said, "I don't think so " James also testified, on cross examination, that sheprobably told employees in store 5 that if the Union did not win the election that sheimagined that she "was going to be the one, one of them that would be gone." Addi-tionally, she testified that she probably told Futrell that she "had a feeling that if theUnion lost the election that [she] was going to be one of the first one they was going-to get rid of " There is further testimony by James that the morning before she calledFutrell,Guillory called her and told her that she, Guillory, knew that "[James] wasfixing to get fired when [James] went in.Given this preoccupation byJames, and the already discussed doubts implicit in the record with respect to whetherthe telephone conversation with Futrell ever occurred, and in the light of my earlierreferences to the fact that James had displayed in some of her other testimony a care-lessness with the facts, I am convinced that James did not testify credibly concerningthis telephone conversation, and that the telephone conversation did not take place.In respect to James' aforementioned carelessness with the facts, at times, I rely on(1) the fact that James' testimony as to the change in her day off from a Saturday toaWednesday and then to a Monday is controverted by her signed daily. timesheetin evidence; (2) the dubious character of her testimony that employee Minnie Black,who was not an adherent of the Union, was receiving preferred treatment; (3) herfailure to recall on cross-examination any of the details of the claimed curtailmentby management of rest periods, after having testified that there was such curtailment"after the union business started"; and (4) the apparent contradiction between her-testimony before the Texas Employment Commission and her testimony herein as towhether she showed Futrell a copy of C. P. Evans' contract during their conversationinwhich she manifested her opposition to the C. P. Evans' independent union.Accordingly, in the light of all the foregoing, as well as (1) the absence of any evi-dence of union animus by Respondent,27 (2) the undisputed testimony of Futrell thathe had, during the last week of August, requested a raise for James which she there-after received, and (3) the absence of any findings of unfair labor practices herein, Iam convinced, and find, that Respondent did not discharge James on September 26 inviolation of Section 8(a) (3) and (1) of the Act, but that James quit her employmenton or after that date.28In view of all the foregoing, it will be recommended that the complaint be dismissedin its entirety.CONCLUSIONS OF LAW1.Randall's is an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.Randall's has not engaged in unfair labor practices within the meaning of Sec-tion 8(a)(1) and (3) and Section 2(6) and (7) of the National Labor Relations Act,as amended.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and upon theentire record in the case, it is recommended that the complaint be dismissed in itsentirety.27 I find no evidence of such animus in the fact that James was not transferred to avacancy in the courtesy booth job in store 5 as she had requested and, instead, a newcourtesy booth girl was hired.James testified that she was promised the job by Futrelland Sebotts,and that the transfer was to occur after the hiring of someone in thegrocery department and the transfer of someone to her job.Futrell testified that he toldJames, without promising her the courtesy booth job, that he would have to wait andsee ; that thereafter Schotts, a- supervisor,, hired a Mrs. Maddox for the job ; and thatMaddox was an experienced courtesy booth operator, whereas James had not had courtesybooth experience.The decision to hire Maddox rather than transfer James appears, onthis record, to be no more than a reasonable decision by Respondent respecting the opera-tionof store 5 and one devoid of any union animusasAs already found, within 2 weeks of September 28, James telephoned the store, spoketo the courtesy booth operator, and asked that operator to mail her check to her or haveFutrell do so.Although I attach no controlling significance thereto, the record shows that the TexasEmployment Commission held, intially and on appeal,that James had voluntarily lefther work without good cause connected with the work.' ' ' ' -